DETAILED ACTION
Applicant’s amendment and arguments filed August 29, 2022 is acknowledged.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 10, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. (hereinafter Oliveira) (U.S. Patent # 9,503,384 B1) in view of LING et al. (hereinafter Ling) (U.S. Patent Application Publication # 2017/0135009 A1).
Regarding claims 1, 8, and 15, Oliveira teaches and discloses a method and access point (sender, figure 5) comprising: one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to: 
send at least one probe (packet) to a device (receiver; figure 5) to determine a burst size of at least one burst (MTU size) (column 10, lines 54-58; column 11, lines 26-27; teaches determining MTU size); 
send the at least one burst to the device, wherein the at least one burst includes a first number of probes and a second number of probes, wherein the first number of probes are sent to the device at a first time and the second number of probes are sent to the device at a second time after the first time (figures 4-5; column 11, lines 26-55; column 12, lines 24-33 and 55-67; column 13, lines 1-5 and 58-67; column 14, lines 1-9; teaches sending a first packet comprising a first number of probes at a first time and sending a second packet comprising a second number of probes at a second time), and wherein the first number of probes and the second number of probes are based on the burst size (column 11, lines 26-55; column 12, lines 24-33 and 55-67; column 13, lines 1-5 and 58-67; column 14, lines 1-9; teaches sending a burst/MTU comprising a particular number of probes wherein the number of probes is based on the MTU size; claim 1); 
receive, from the device, an acknowledgement (ACK) of receipt of the first number of probes at a third time; receive, from the device, an acknowledgement (ACK)  of receipt of the second number of probes at a fourth time (figures 4-5; column 11, lines 26-55; column 20, lines 19-25; teaches receiving an acknowledgement of the transmitting packets at different, specific times; claim 1); and 
determine, based on a difference between the third time and the fourth time, a throughput (figures 4-5; column 11, lines 26-55; column 13, lines 45-67; column 20, lines 19-25; teaches estimating capacity based on the time difference of the received acknowledgements; claim 1).
However, Oliveira may not expressly disclose communicating the probe and acknowledgement of receipt between an access point and a mobile device and determine a throughput of the device (although Oliveira does teach and suggests a sender and receiver for determining the capacity for the link leading to the receiver/client, thus suggesting the throughput to the client/mobile device; figure 5).
Nonetheless, in the same field of endeavor, Ling teaches and suggests communicating the probe (probe packet) and acknowledgement of receipt (probe packet response) between an access point (eNB, figure 1) and a mobile device (UE, figure 1) and determine a throughput of the device ([0074]; [0100]; [0101]; teaches communicating the probe and acknowledgement of receipt between an eNB and UE during active probing in order to determining the bandwidth of the UE; figure 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate communicating the probe and acknowledgement of receipt between an eNB and UE during active probing in order to determining the bandwidth of the UE as taught by Ling with the method and apparatus as disclosed by Oliveira for the purpose of estimating available bandwidth, as suggested by Ling.

Regarding claims 5 and 12, Oliveira, as modified by Ling, further teaches and suggests wherein the at least one probe comprises at least one data packet, and wherein each of the first number of probes and the second number of probes comprises at least one data packet (column 7, lines 65-67; column 8, lines 1-10; claim 1; probe packets).

Regarding claims 7, 14, and 20, Oliveira, as modified by Ling, further teaches and suggests wherein detecting at least one change in a network condition of the mobile device triggers the determining of the throughput (column 11, lines 26-55; column 13, lines 45-67; column 20, lines 19-25; teaches determining a change in the network condition for determining throughput).

Claims 2, 3, 9, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. (hereinafter Oliveira) (U.S. Patent # 9,503,384 B1) in view of LING et al. (hereinafter Ling) (U.S. Patent Application Publication # 2017/0135009 A1), and further in view of Bhagavatula et al. (hereinafter Bhagavatula) (U.S. Patent Application Publication # 2022/0053352 A1).
Regarding claims 2, 9, and 16, Oliveira, as modified by Ling, discloses the claimed invention, but may not expressly disclose labeling a set of data of the mobile device with the determined throughput; and training a machine learning algorithm using the labeled set of data for predicting a wireless connection quality of the mobile device.
Nonetheless, in the same field of endeavor, Bhagavatula teaches and suggests labeling a set of data of the mobile device with the determined throughput; and training a machine learning algorithm using the labeled set of data for predicting a wireless connection quality of the mobile device ([0043]; [0044]; [0045]; [0085]; teaches a machine learning algorithm for performance estimation).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a machine learning algorithm for performance estimation as taught by Bhagavatula with the method and apparatus as disclosed by Oliveira, as modified by Ling, for the purpose of optimization algorithm for improving performance, as suggested by Bhagavatula.

Regarding claims 3, 11, and 17, Oliveira, as modified by Ling and Bhagavatula, further teaches and discloses wherein the set of data comprises at least one of a signal strength, an interference level, a latency, a physical data-rate, or a packet loss rate (column 5, lines 42-44; column 7, lines 22-25; teaches network measurements including latency).

Claims 4, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. (hereinafter Oliveira) (U.S. Patent # 9,503,384 B1) in view of LING et al. (hereinafter Ling) (U.S. Patent Application Publication # 2017/0135009 A1), and further in view of Striegel et al. (hereinafter Striegel) (U.S. Patent Application Publication # 2018/0317131 A1).
Regarding claims 4, 10, and 18, Oliveira, as modified by Ling, discloses the claimed invention, but may not expressly disclose wherein the first number of probes are aggregated into a first aggregated frame, and wherein the second number of probes are aggregated into a second aggregated frame.
Nonetheless, in the same field of endeavor, Striegel teaches and suggests wherein the first number of probes are aggregated into a first aggregated frame, and wherein the second number of probes are aggregated into a second aggregated frame ([0012]; [0054]; teaches the probe sequences are aggregated into an aggregated A-MPDU frame for bandwidth estimation; claim 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the probe sequences are aggregated into an aggregated A-MPDU frame for bandwidth estimation as taught by Striegel with the method and apparatus for determining capacity as disclosed by Oliveira, as modified by Ling, for the purpose of estimating available bandwidth, as suggested by Striegel.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. (hereinafter Oliveira) (U.S. Patent # 9,503,384 B1) in view of LING et al. (hereinafter Ling) (U.S. Patent Application Publication # 2017/0135009 A1), and further in view of Tang et al. (hereinafter Tang) (U.S. Patent # 10,313,244 B2).
Regarding claims 6, 13, and 19, Oliveira, as modified by Ling, discloses the claimed invention, but may not expressly disclose wherein the at least one probe is sent to the mobile device at a current data rate of the mobile device.
Nonetheless, in the same field of endeavor, Tang further teaches and suggests wherein the at least one probe is sent to the mobile device at a current data rate of the mobile device (column 8, lines 23-25; “…the probing scheme may be implemented by implementing the probing scheme based on the transmission rate of the data packets…”; teaches probing scheme based sending probes based on the transmission rate of the data packets).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate probing scheme based sending probes based on the transmission rate of the data packets as taught by Tang with the method and apparatus for determining capacity as disclosed by Oliveira, as modified by Ling, for the purpose of determining the rate in which to send probes for a probing scheme for determining network characteristics, as suggested by Tang.
Response to Arguments
Applicant’s arguments, filed August 29, 2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LING et al. (U.S. Patent Application Publication # 2017/0135009 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
November 23, 2022